PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/681,273
Filing Date: 18 Aug 2017
Appellant(s): Griglock et al.



__________________
David B. Walker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/08/2021.



(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/18/2019 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejections (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJCTION.”

The following ground(s) of rejection are applicable to the appealed claims.
i.	Claim interpretations of claims 19, 34 35 under USC 112(f).
ii.	Rejections of claims 1-34 under 35 USC 103(a) as being unpatentable over Nishikawa (US Publication No. 2011/0119674 A1, hereafter Nishikawa) in view of Geye et al. (US Publication No. 2005/0108714 A1, hereafter Geye).

WITHDRAWN REJECTIONS:
i.	Non-Statutory Double patenting rejections 
ii.	Rejections of claims 1-34 under 35 USC 112(b).







 (2) Response to Argument

		In the Appeal Brief, the Appellant argued that: 
Each of the below grounds of rejection is erroneous and should be reversed.
I.	Claims 19 and 34 should not be interpreted under 35 U.S.C. § 112 (f) (Appeal Brief - pages 5, 7-9).
II.	The Rejections of claims 1-16, 18-32 and 34 Under 35 U.S.C. § 101 should be reversed (Appeal Brief - pages 6, 11-13).
III.	The Rejection of claims 1-34 pursuant to 35 U.S.C. § 103(a) should be reversed (Appeal Brief - pages 13-22).
	A.	Claims 1-34 are not rendered obvious by the combination of Nishikawa in view of Geye at least because those references do not disclose or suggest the claim limitations relating to affinity groups (Appeal Brief - pages 14-18).
	B.	The Examiner erred in rejecting claim 1-34 without providing any rational underpinning for the conclusion that it would have been obvious to an ordinarily skilled artisan to combine the teachings of Nishikawa and Geye (pages 18-22).

The Examiner respectfully disagrees with the Appellants:

As to point I)	Claims 19 and 34 recite “a scheduler configured for assigning…”, which meets the three prong test for interpreting claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 6th paragraph. As recited in claim “scheduler” as such doesn’t have any structure and is a substitute for generic placeholder such “means” (i.e. meets Prong-1), “configured for” is present as a linking/transition word (i.e. meets Prong-2) and schedule is further not modified by sufficient structure (i.e. meets Prong-3) and therefore meets three prong test for interpreting claim elements under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 6th paragraph.
		Appellant argues that “when a claim limitation lacks the term ‘means,’ it creates a rebuttable presumption that section 112 6th paragraph does not apply”.  However, that this presumption is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function, as is in the case of claim 19 and claim 34, both of which recites “scheduler configured for assigning…” without sufficient structure. 
		Appellant further argues that “scheduler” as recited has sufficient structure based on definition provided in the specification, or term generally known in the art, claim limitation’s operation such as input, output, or connections. First, there is no description about the structure or material of scheduler is provided in the specification of the instant invention. Second a “scheduler” does not have any specific art defined meaning as Appellant alleges. In fact, Appellant’s only defense that “scheduler” has an art defined meaning is that “indisputably used in common parlance and by persons of skill in the art to designate structure”. However, this statement is patently untrue as nearly all schedulers are in fact software construct and thus do not themselves connote structure to a person of ordinary skill in the art. In the instant claims “scheduler” does not itself connote structure, the “scheduler” performs functional language of “assigning …” and the claims do not modify the “scheduler” with structure, therefore, 112(f) is properly invoked. 
Second, the 3-prong test (just evaluated above) does not ask the question Appellant poses - does “the claim phrase itself describes its input and output”? Such an inquiry does not pertain to the 112(f) analysis. Lastly, without an explicit definition Appellant’s reliance upon the assertion “the written description and the drawings plainly describe the “scheduler,” its inputs and outputs in certain embodiments, and its relation to the affinity groups and cores of the multi-core processor” does not have bearing on the 112(f) invocation as “The presumption [that 35 U.S.C 112(f) does not apply due to lack of recitation of ‘means’] is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'”, see MPEP § 2181(I), thus invocation of 112(f) is based upon the claim language and not the description and drawing”. 
		
As to point II)	Appellant argues “Similar to SRI, the pending claims here “improved the technical functioning of the computer and computer networks by reciting a specific technique for improving [a computer process].” … Here, the claims recite specific techniques for “efficiently and practically utilize[ing] multi-core processors.” Specification at [0010], Thus, similar to SRI, the present claims are not directed to an abstract idea, because they “solve a technological problem …””. This argument, however, is not persuasive as the argument is predicated on the basis that the claims solve a technical problem which improves function by “efficiently and practically utilize[ing] multi-core processors” but the claim does not do this. Thus claim merely makes some associations and makes a schedule but there is no recited integration into practical application that actually realizes and executes the cores and affinity groups and schedules to achieve such an improvement. 
The elements of claim 1 “associating a first at least two processor cores and a first plurality of address space with a first affinity group;”, “associating a second at least one processor core and second plurality of address spaces with a second affinity group;” and “scheduling one or more of the first affinity group and second affinity group to execute on associated cores of the multi-core processor”, as drafted, are a method that, under broadest reasonable interpretations, covers method of associating cores and address space with affinity groups, and scheduling affinity groups to the associated cores” and can be performed in the mind but for the recitation of generic computing components e.g. multicore processor, processor cores, plurality of address spaces. Therefore, these claim elements form the abstract idea of Mental Process. Appellant has neither disputed the identified mental process abstract idea recited in the claim nor has presented any evidence to refute Examiner’s assertions.  As for additional claim elements, e.g. preamble reciting “scheduling applications on multi-core processor comprising plurality of processor cores” is generic method of scheduling using generic computing components and doesn’t either integrate into practical application due to lack of any technological improvement or amount to significantly more due to inherently being generic in nature as recognized by one of ordinary skills in the art.  Additional claim elements alone or in combination of other claim elements merely suggests scheduling affinity to the associated cores and scheduling as such is well-known, routine and conventional (background, art cited in IDS and PTO-892, Appellant arguments: page 20 ¶ 2) as recognized by the person of ordinary skills in the art and can be considered as improvement in technology or technical field. Therefore, additional claim elements alone or in combination do not integrate the abstract idea into practical application and/or amount to significantly more. 

As to point III)	With respect to point A.) Cited prior art Nishikawa teaches scheduling thread groups to the processors by assigning processor to each thread group (abstract ¶ [0007]) and each thread groups is associated with a group of address spaces such that threads within a thread group can use the address spaces associated with that thread group (¶ [0007]). Nishikawa teaches multiprocessor system including plurality of processing elements (fig 4 100) and plurality of thread groups comprising one or more threads (¶ [0049]) and assigning thread groups to the processors (fig 4 100 ¶ [0068]) such that processor resources are mapped to an address space for exclusively used by each of threads belonging to the same group (¶ [0007]), which is equivalent to the claim elements of associating a first/second at least processor core(s) and a first/second plurality of address space with a fist affinity group. Nishikawa clearly teaches various thread groups (fig 14) and assigning processing elements to the thread groups (fig 4 ¶ [0068]), which is equivalent to “scheduling one or more of the first/second affinity group to execute on associated cores of the multi-core processor as recited in the instant claim 1. Nishikawa teaches association of thread groups to the processing elements ([0007] fig 4 ¶ [0068]) and is equivalent to affinity group. Cited prior art Geye also teaches scheduling of affinity groups of applications to the processors (¶ [0004] ¶ [0028] ¶ [0030]) simply to provide the missing word (from Nishikawa) “affinity groups”, and at least teaches scheduling of affinity groups (i.e. one or more applications) to the affinitized hardware resources ([0006]). 
As for Appellant supporting arguments, First Appellant alleges that “Nishikawa do not describe associating address spaces with processor cores to create affinity groups as claimed, but instead refers to assigning threads to processor cores”. First, threads have associated addresses by definition and Nishikawa ¶[0007] also teaches address space referred to by the execution units (i.e. thread ¶[0046] and [0050], ¶[0007]), second in at least fig. 4 th1a-c (and therefore their address spaces too) are assigned to cores PE1-3 and th1a-c are grouped, see dashed circle (fig. 7, Group Id 1, number of threads 3). Further, Nishikawa ¶ [0007] recites “mapping processor resources, exclusively used by each of the execution units belonging to the same group, to an address space referred to by the execution units so that the execution units can refer to each other's resources” thus, Nishikawa explicitly teaching the address spaces that Appellant alleges are not taught.  
Appellant further argues that the “unit of scheduling in the present claims i.e. affinity group is not the same as thread as described in Nishikawa. Instant invention describes the affinity group as association between cores and address space and are the basic elements of time scheduling (¶ [0064]). Nishikawa also teaches organizing at least one execution unit (i.e. thread) subject to scheduling into at least group (¶[0007] fig 3A-D thread group), each execution units (i.e. threads) belonging to the same group is referring to each other’s address spaces (¶ [0007] and fig 2 each thread inherently has address space ( ¶ [0004]) and multiple address spaces map to different threads ¶[0050] [0051]) and therefore threads in each thread group is associated with address spaces provide to each thread within the group and form an affinity group of multiple threads mapped to multiple address spaces. Nishikawa further teaches controlling assignment of groups to processors under the constraints that all execution units belonging to the same group are assigned to respective processors at the same time (¶ [0007] fig 4. ¶[0068] [0069]), which is equivalent to the scheduling of thread groups to the processor resources wherein the thread groups are mapped to group of address spaces and form equivalent affinity groups. 
Due to same rationales as explained above (¶ [0004] ¶ [0007] figs 2-4. ¶[0050]-[0051] ¶[0068]-[0069]), Appellant next argument that neither cited portion nor any other portions of Nishikawa teaches associating a plurality of address spaces (consisting of an arbitrary number of tasks/threads) with at least two processor cores in an affinity group is also refuted. Appellant further argument that teaching of Nishikawa of one address space per group is directly counter to, and in fact teaches away from, the claimed plurality of address spaces in each affinity group (¶[0050]) is also interpreted partly by the Appellant since immediately after in (¶ [0051]  fig 2 ) Nishikawa clearly teaches different thread mapped to different address spaces (base address plus offset corresponding to each thread within the group)  and therefore has multiple threads associated with the multiple address spaces within the thread group. 
Appellant further argues that thread is an indivisible scheduled entity that may only be assigned in its entirety to a single core and an application is composed of multiple schedulable entities that can be assigned to multiple cores as recited in Nishikawa. However, instant invention defines application as executable object code to perform intended function, which is same as threads is defined as execution entities (¶[0046]) i.e. executable object code is same as execution entities.  Appellant assertion that “Nishikawa states that thread map area is setup for an address space of each of the threads belonging to the same group and is directly counter to the claim limitations requiring association of at least two processor cores and first plurality of address with a first affinity group” is not appropriately mapped with the claimed elements. Nishikawa teaches multiple threads in the thread groups and each thread can access address space of the other threads within the group (¶ [0007] ¶ [0049]) i.e. a thread group has been assigned multiple address spaces and each thread groups are assigned one or more processing elements and therefore same as associating affinity groups to processor and address spaces as recited in the instant claim. 
Lastly, Appellant is arguing Nishikawa individually with regard to affinity groups wherein Examiner relies upon the combination with Geye which Appellant does not address. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, Appellant argues that Geye “at most teach assignment of applications to CPUs not affiliating processor cores and address spaces with affinity groups then scheduling one or more affinity group to execute…”. Appellant again argues feature for which Examiner has relied upon the other reference, in this case arguing Geye for features taught by Nishikawa. Examiner has relied upon Geye for teaching processor core affinity, multiple threads belonging to an application and the scheduling. Geye teaches processor core affinity in at least (¶ [0004] ) “The assignment of applications to CPUs is generally referred to as CPU affinity”; multiple thread belonging to an application in at least (¶ [0028] ) “An application group as used herein is a set of applications, as well as a number of associated threads, programs, etc. that are used by a single "application."; and scheduling in at least (¶ [0062]) “Once the applications are scheduled and prioritized”. Thus, when consideration the actual limitations for which Geye has been applied, Geye explicitly teach these limitations”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With respect to point B.) Appellant argues “to render any of the pending claims obvious, it would be necessary not only for one of ordinary skill in the art to combine the various references, it would also be necessary to further modify the combination to include limitations (1) - (3) discussed above (Appeal brief - page 6) . However, as explained above with respect to point III A.), each and every claim elements is taught by the cited combination of prior art. Appellant further argues that the Action provides no explanation for how or why one of ordinary skill in the art would have been motivated to make the necessary additional modifications”. However, Appellant argument that there is “no explanation” is utterly refuted by their next sentence arguing that they do not agree with Examiner’s explanation by arguing “Moreover, counter to the Examiner’s assertions, stating that it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishikawa with the alleged teachings of Geye “to improve efficiency by controlling workload assigned to the processors” is merely a conclusory statement of obviousness, not an explanation of how or why to combine the references”. This, too, is of course not persuasive as “to improve efficiency” is a common design consideration of a person having ordinary skill in the art and thus not conclusory if indeed an improvement to efficiency would be achieved by the combination and would in fact motivate one of ordinary skill in the art to make the combination. 
Evidence that such an improvement to efficiency would be achieved is evidenced by at least Geye (¶ [0030]) “CPUs are allocated to the application group from within the same cluster to take advantage of the level 3 cache. Because the level 3 cache is connected to all of the CPUs in a cluster, when a thread runs in the same cluster there is an increased chance that the processor cache has the data needed by the thread” and similarly in ( ¶ [0045]) and scheduling applications on different sets of CPUs increasing likelihood to run in at least (¶ [0070]) and efficiency by recognizing application as a set of threads in (¶ [0004] ¶ [0005]) among numerous other examples of how the incorporation of Geye would in fact support Examiner’s assertion of improved efficiency. Nishikawa is also motivated to improve performance by using efficient ways of scheduling threads among processors (¶ [0005] ¶ [0006]).  Nishikawa is directed to scheduling of thread groups to the processing elements (¶ [0002] ¶[0007] fig 2-4) and Geye is directed to dynamically managing resources (¶ [0001]) by scheduling applications to group of CPUs (¶ [0028] ¶ [0029]) and therefore both cited prior arts are combinable and analogous to the instant invention of scheduling application to the multicore processor.
	
(3) 	Conclusion of Examiner’s Answer

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
	/Abu Z
	Primary Examiner, Art Unit 2195

Conferees:
/BRADLEY A TEETS/Primary Examiner, Art Unit 2195                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
/MENG AI T AN/
            Supervisory Patent Examiner, Art Unit 2195  
                                                                                                                                                                                          
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.